Exhibit 10.1

AGREEMENT

This agreement (this “Agreement”) is made and entered into as of March 19, 2019,
by and among Nevro Corp., a Delaware corporation (the “Company”), Broadfin
Healthcare Master Fund, Ltd., a Cayman Islands exempted company (“Broadfin
Healthcare”), Broadfin Capital, LLC, a Delaware limited liability company
(“Broadfin Capital”), and Kevin Kotler (collectively with Broadfin Healthcare
and Broadfin Capital, “Broadfin”). Each of the Company and Broadfin is referred
to herein as a “Party” and, collectively, as the “Parties”.

RECITALS

WHEREAS, the Company and Broadfin have engaged in discussions regarding, among
other things, the composition of the Board of Directors of the Company (the
“Board”);

WHEREAS, Broadfin nominated certain individuals for election as directors at the
Company’s 2019 annual meeting of stockholders (the “2019 Annual Meeting”);

WHEREAS, as of the date hereof, Broadfin beneficially owns (as determined under
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) 872,615 shares of the common stock, $0.001 par value per
share, of the Company (the “Common Stock”), constituting approximately 2.9% of
the Common Stock issued and outstanding;

WHEREAS, Rami Elghandour has entered into a Separation Agreement (the
“Separation Agreement”), providing for, among other things, his irrevocable
resignation as President and Chief Executive Officer of the Company and from the
Board, certain compensation terms and non-disparagement and release of claims
provisions with respect to the Company and Broadfin;

WHEREAS, Ali Behbahani, M.D. (collectively with Mr. Elghandour, the “Resigning
Directors”) has delivered a letter of resignation from the Board;

WHEREAS, simultaneously with the execution of this Agreement, the Company has
entered into an Employment Agreement with Keith Grossman, providing for, among
other things, the terms of Mr. Grossman’s employment with the Company as its
President and Chief Executive Officer and a member of the Board (the “Employment
Agreement”); and

WHEREAS, the Parties jointly desire to come to an agreement with respect to the
composition of the Board and certain other matters as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties, intending to be legally bound, agree as follows:

1. Management, Board Appointments and Related Agreements.

(a) Management. The Company agrees that, simultaneously with the execution of
this Agreement, as of the Effective Time (as defined below), the Board and all
applicable committees of the Board shall take all necessary action to (i) cause
or accept the resignation of Mr. Elghandour as President and Chief Executive
Officer of the Company in accordance with the Separation Agreement and
(ii) appoint Mr. Grossman as President and Chief Executive Officer of the
Company in accordance with the Employment Agreement.



--------------------------------------------------------------------------------

(b) Board Appointments; Board Committees; Board Chair; Board Size.

(i) The Company agrees that, simultaneously with the execution of this
Agreement, as of the Effective Time, the Board and all applicable committees of
the Board shall take all necessary actions to (A) cause or accept the
resignation of each of the Resigning Directors from the Board, effective
immediately, (B) increase the size of the Board from eight (8) members to nine
(9) members, (C) appoint Keith Grossman and Elizabeth H. Weatherman
(collectively, the “New Class II Directors”) to the Board, each as a Class II
director with a term expiring at the Company’s 2019 Annual Meeting, (D) appoint
Kevin C. O’Boyle (together with the New Class II Directors, the “New Directors,”
and each, a “New Director”) to the Board as a Class III director with a term
expiring at the Company’s 2020 annual meeting of stockholders (the “2020 Annual
Meeting”), and (E) appoint Ms. Weatherman to serve on the Compensation Committee
of the Board. The Board agrees to give the New Directors the same due
consideration for membership to any committee of the Board as any other member
of the Board who qualifies as “independent” under the applicable rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”) and the
New York Stock Exchange (“NYSE”).

(ii) The Board and the Nominating and Corporate Governance Committee of the
Board (the “Nominating and Corporate Governance Committee”) agree to nominate
and recommend (and not change such recommendation in a manner adverse to the New
Class II Directors) that the Company’s stockholders vote in favor of the New
Class II Directors or, in accordance with Section 1(b)(v), a Replacement
Director (as defined below, and who shall be deemed to be a “New Class II
Director” for purposes of this Agreement) for re-election at the 2019 Annual
Meeting. The Company agrees to use its reasonable best efforts to cause the
re-election of the New Class II Directors to the Board at the 2019 Annual
Meeting and otherwise support each New Class II Director for re-election at the
2019 Annual Meeting in a manner no less rigorous and favorable than the manner
in which the Company supports its other nominees.

(iii) The Company agrees that as promptly as practicable following the 2019
Annual Meeting and the re-election of Mr. Grossman as a New Class II Director,
Mr. Grossman shall be appointed to serve as the Chairman of the Board.

(iv) The Board shall not, prior to the 2020 Annual Meeting, increase the size of
the Board above nine (9) directors without Broadfin’s prior written consent.

(v) If any New Director (or Replacement Director) other than Mr. Grossman is
unable or unwilling to serve as a director, resigns as a director, is removed as
a director or ceases to serve as a director for any reason prior to the
expiration of the Standstill Period (as defined below) and at such time Broadfin
beneficially owns (as determined under Rule 13d-3 promulgated under the Exchange
Act) at least the lesser of (i) 2.5% of the Company’s then issued and
outstanding Common Stock and (ii) 607,560 shares of Common Stock, Broadfin shall
have the ability to recommend a substitute person(s) in accordance with this
Section 1(b)(v) (any such replacement nominee shall be referred to as a
“Replacement Director”). Any Replacement Director must (A) qualify as
“independent” of the Company pursuant to NYSE listing standards, (B) have the
relevant financial and business experience to be a director of the Company and
(C) be reasonably acceptable to the Board. The Nominating and Corporate
Governance Committee shall make its determination and recommendation regarding
whether such person meets the foregoing criteria within ten (10) business days
after (1) such nominee

 

2



--------------------------------------------------------------------------------

as a Replacement Director has submitted to the Company a fully completed copy of
the Company’s standard director & officer questionnaire and (2) representatives
of the Board have conducted a customary interview of such nominee. The Company
shall use its reasonable best efforts to conduct any interview(s) contemplated
by this section as promptly as practicable, but in any case, assuming reasonable
availability of the nominee, within ten (10) business days after Broadfin’s
submission of such nominee. In the event the Nominating and Corporate Governance
Committee does not accept a person recommended by Broadfin as the Replacement
Director (it being acknowledged that the Nominating and Corporate Governance
Committee cannot unreasonably withhold its approval), Broadfin shall have the
right to recommend an additional substitute person(s) whose appointment shall be
subject to the Nominating and Corporate Governance Committee recommending such
person in accordance with the procedures described above. Upon the
recommendation of a Replacement Director nominee by the Nominating and Corporate
Governance Committee, the Board shall vote on the appointment of such
Replacement Director to the Board no later than ten (10) business days after the
Nominating and Corporate Governance Committee recommendation of such Replacement
Director; provided, however, that if the Board does not elect such Replacement
Director to the Board (it being acknowledged that the Board cannot unreasonably
withhold its approval) pursuant to this Section 1(b)(v), the Parties shall
continue to follow the procedures of this Section 1(b)(v) until a Replacement
Director is elected to the Board. Upon a Replacement Director’s appointment to
the Board, the Board and all applicable committees of the Board shall consider
whether such Replacement Director has the necessary qualifications to be
appointed to any applicable committee of the Board of which the replaced
director was a member immediately prior to such director’s resignation or
removal, and shall appoint such Replacement Director to either such committees
or, if the qualifications for such committees are not met, to alternative
committees of the Board. Any Replacement Director designated pursuant to this
Section 1(b)(v) replacing a New Class II Director prior to the 2019 Annual
Meeting shall stand for election at the 2019 Annual Meeting together with the
Company’s other nominees.

(c) 2019 Annual Meeting. As of the Effective Time, Broadfin hereby
(a) irrevocably withdraws the notice of stockholder nomination of individuals
for election as directors at the 2019 Annual Meeting submitted to the Company on
March 8, 2019, and (b) irrevocably withdraws any related materials or notices
submitted to the Company in connection therewith.

(d) Additional Agreements.

(i) Each Party will cause each of its Affiliates and Associates (each as defined
below) to comply with the terms of this Agreement and will be responsible for
any breach of this Agreement by any such Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated under the Exchange Act, and include
all persons or entities that at any time during the term of this Agreement
become Affiliates or Associates of any person or entity referred to in this
Agreement.

(ii) Upon the Effective Time, except as provided herein, Broadfin will not, and
will not permit any of its Associates to, directly or indirectly, (A) nominate
or recommend for nomination any person for election at the 2019 Annual Meeting,
(B) submit any proposal for consideration at, or bring any other business
before, the 2019 Annual Meeting, or (C) initiate, encourage or participate in
any “vote no,” “withhold” or similar campaign with respect to the 2019 Annual
Meeting. Broadfin will not publicly or privately encourage or support any other
stockholder, person or entity to take any of the actions described in this
Section 1(d)(ii).

 

3



--------------------------------------------------------------------------------

(iii) Broadfin will appear in person or by proxy at the 2019 Annual Meeting and
will cause all shares of Common Stock that it beneficially owns as of the record
date for the 2019 Annual Meeting to be voted at the 2019 Annual Meeting in favor
of the election of the New Class II Directors and otherwise in accordance with
the recommendations of the Board; provided, however, that in the event that
Institutional Shareholder Services Inc. (“ISS”) or Glass, Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to any proposals (other than
the election of directors), Broadfin shall be permitted to vote in accordance
with ISS’s or Glass Lewis’ recommendation; provided, further, that Broadfin
shall be permitted to vote in its sole discretion with respect to any publicly
announced proposals relating to a merger, acquisition, disposition of all or
substantially all of the assets of the Company or other business combination
involving the Company requiring a vote of stockholders of the Company.

(iv) The Parties agree that each New Director shall adhere to and act as
necessary to be in compliance with all Company policies generally applicable to
the Company’s independent directors, including but not limited to policies
related to insider trading and securities law compliance.

2. Standstill Provisions. (a) Broadfin agrees that, from the Effective Time
through the earlier of (x) the thirtieth (30th) calendar day prior to the
deadline for business to be properly brought before the 2020 Annual Meeting by
stockholders pursuant to Section 2.4(ii) of the Company’s Amended and Restated
Bylaws or (y) the date that is one hundred twenty (120) calendar days prior to
the first anniversary of the 2019 Annual Meeting (the “Standstill Period”),
neither it nor any of its Associates will, and it will cause each of its
Associates not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that is comprised of all or some of the entities and persons that
are signatories hereto); provided, however, that nothing herein shall limit the
ability of an Affiliate of Broadfin to join a “group” with Broadfin following
the Effective Time, so long as any such Affiliate agrees to be bound by the
terms and conditions of this Agreement;

(iii) deposit any Common Stock or other voting securities of the Company in any
voting trust or subject any such securities to any arrangement or agreement with
respect to the voting of any such securities, other than any such voting trust,
arrangement or agreement solely among the members of Broadfin and otherwise in
accordance with this Agreement;

(iv) seek or submit, or encourage any person or entity to seek or submit,
nomination(s) in furtherance of a “contested solicitation” for the appointment,
election or removal of directors with respect to the Company or seek, encourage
or take any other action with respect to the appointment, election or removal of
any directors (except as specifically

 

4



--------------------------------------------------------------------------------

permitted in Section 1); provided, however, that nothing in this Agreement shall
prevent Broadfin or its Associates from taking actions in furtherance of
identifying director candidates in connection with the 2020 Annual Meeting, so
long as such actions do not create a public disclosure obligation for Broadfin
or the Company, and are undertaken on a basis reasonably designed to be
confidential and in accordance in all material respects with Broadfin’s normal
practices;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Broadfin or any of its Affiliates and the Company, (C) affirmatively
solicit a third party, on an unsolicited basis, to make an offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or publicly encourage or support any third party in
making such an offer or proposal, (D) publicly comment on any third party
proposal regarding any merger, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to the Company by such
third party prior to such proposal becoming public, or (E) call or seek to call
a special meeting of stockholders;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1;

(vii) advise, encourage, support or knowingly influence any person or entity
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders, except in accordance with
Section 1;

(viii) make any public proposal, alone or in concert with others, to amend any
provision of the Company’s certificate of incorporation or bylaws;

(ix) demand an inspection of the Company’s books and records under Section 220
of the General Corporation Law of the State of Delaware or other statutory or
regulatory provisions providing for stockholder access to books and records; or

(x) make any request or submit any proposal to amend the terms of this Agreement
other than through non-public communications with the Company that would not be
reasonably determined to trigger public disclosure obligations for any Party;
provided that the restrictions in this Section 2(a) will terminate automatically
upon the earlier of: (x) as a non-exclusive remedy for any material breach of
this Agreement (including, without limitation, any breach of Section 11), upon
five (5) business days’ prior written notice by Broadfin to the Company
following such breach, if such breach has not been cured within such notice
period; provided, further, that Broadfin is not in material breach of this
Agreement at the time such notice is given; and (y) such time as the Company
files with the SEC or delivers to its stockholders any preliminary proxy
statement, definitive proxy statement or other proxy materials in connection
with the 2019 Annual Meeting that is inconsistent with the terms of this
Agreement.

(b) Except as expressly provided in Section 1 or Section 2(a), Broadfin shall be
entitled to (i) vote the Company stock that it beneficially owns as Broadfin
determines in its sole discretion and (ii) disclose, publicly or otherwise, how
it intends to vote or act with respect to any securities of the Company, any
stockholder proposal or other matter to be voted on by the stockholders of the
Company and the reasons therefor (in each case, subject to Section 1(d)(iii)).

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding anything in Section 2(a) or elsewhere in this Agreement,
nothing in this Agreement shall prohibit or restrict Broadfin from
(i) communicating privately with the Board or any of the Company’s officers
regarding any matter, so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications, (ii) communicating with stockholders of the Company and others
in a manner that does not otherwise violate Section 2(a) or Section 11, or
(iii) taking any action necessary to comply with any law, rule or regulation or
any action required by any governmental or regulatory authority or stock
exchange that has jurisdiction over Broadfin.

(d) Nothing in this Section 2 or elsewhere in this Agreement shall be deemed to
limit the exercise in good faith by a New Director of his or her fiduciary
duties solely in his or her capacity as a director of the Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to Broadfin that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it hereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, and (c) the execution,
delivery and performance of this Agreement by the Company does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give rise to any right of
termination, amendment, acceleration or cancellation under, any organizational
document or any agreement or instrument to which the Company is a party or by
which it is bound, including but not limited to giving rise to any “Change of
Control” or “Change in Control” under any Company plan, agreement or instrument.

4. Representations and Warranties of Broadfin. Broadfin represents and warrants
to the Company that (a) Broadfin has the corporate power and authority to
execute this Agreement and to bind it hereto, (b) this Agreement has been duly
and validly authorized, executed and delivered by Broadfin, constitutes a valid
and binding obligation and agreement of Broadfin, and is enforceable against
Broadfin in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution, delivery
and performance of this Agreement by Broadfin does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to Broadfin, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both would constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give rise to any right of termination,
amendment, acceleration or cancellation under, any organizational document or
any agreement or instrument to which Broadfin is a party or by which it is
bound, and (d) as of the date of this Agreement, Broadfin beneficially owns
872,615 shares of Common Stock.

 

6



--------------------------------------------------------------------------------

5. Press Release; Communications. Within twenty-four (24) hours following the
Effective Time, the Company and Broadfin shall jointly issue a mutually
agreeable press release (the “Press Release”) announcing certain terms of this
Agreement in the form attached hereto as Exhibit A. Prior to the issuance of the
Press Release and subject to the terms of this Agreement, neither the Company
(including the Board and any committee thereof) nor Broadfin shall issue any
press release or make any public announcement regarding this Agreement or the
matters contemplated hereby without the prior written consent of the other
Party. During the Standstill Period, neither the Company nor Broadfin shall make
any public announcement or statement that is inconsistent with or contrary to
the terms of this Agreement. The Company will provide Broadfin with a reasonable
opportunity to review and comment on the Company’s Form 8-K disclosing this
Agreement prior to its filing with the SEC and will consider in good faith any
comments received from Broadfin.

6. Specific Performance. Each of Broadfin, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto may occur in the event any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise breached
and that such injury would not be adequately compensable by the remedies
available at law (including the payment of money damages). It is accordingly
agreed that Broadfin, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to seek specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 6 is not the exclusive remedy for
any violation of this Agreement.

7. Expenses. The Company shall reimburse Broadfin for its reasonable and
documented out-of-pocket fees and expenses (including legal costs and expenses)
incurred through the Effective Time in connection with Broadfin’s involvement at
the Company, Broadfin’s director nominations and the appointment of the New
Directors to the Board, including, but not limited to the negotiation and
execution of this Agreement, provided that such reimbursement shall not exceed
$150,000 in the aggregate.

8. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

9. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally, (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party), (c) upon confirmation of
receipt,

 

7



--------------------------------------------------------------------------------

when sent by email (provided such confirmation is not automatically generated),
or (d) one (1) business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Nevro Corp.

1800 Bridge Parkway Redwood City, California 94065

Attention: Kashif Rashid

General Counsel, Corporate Secretary and Chief Compliance Officer

Facsimile: (650) 251-0005

E-mail: kashif.rashid@nevro.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive Menlo Park, CA 94025

Attention:         Charles Ruck, Esq.

                Josh Dubofsky, Esq.

                Brian Cuneo, Esq.

Facsimile: (650) 463-2600

E-mail:              charles.ruck@lw.com

                           josh.dubofsky@lw.com

                           brian.cuneo@lw.com

If to Broadfin:

Broadfin Capital, LLC

300 Park Avenue, 25th Floor

New York, New York 10022

Attention: Kevin Kotler

Facsimile: (212) 808-2464

Email: kevin@broadfincapital.com

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention:         Steve Wolosky, Esq.

                          Ryan Nebel, Esq.

Facsimile: (212) 451-2222

Email:              swolosky@olshanlaw.com

                          rnebel@olshanlaw.com

10. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. Each Party irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition

 

8



--------------------------------------------------------------------------------

and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each Party hereby irrevocably submits with regard to any such action
or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each Party hereby irrevocably waives, and agrees not
to assert in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason, (b) any claim that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

11. Mutual Non-Disparagement. Subject to applicable law, each Party covenants
and agrees that, during the Standstill Period, neither it nor any of its
Affiliates, nor any of their respective principals, members, general partners,
directors (or former directors, including the Resigning Directors), officers (or
former officers), employees or agents shall in any way publicly (including in
any manner that could reasonably be foreseen to result in public disclosure such
as statements to the press or members of the press) criticize, disparage, call
into disrepute or otherwise defame or slander the other Party or any of its
Affiliates, or any of their respective principals, members, general partners,
directors (or former directors, including the Resigning Directors), officers (or
former officers), employees or agents, in any manner that would reasonably be
expected to damage the business or reputation thereof; provided, however, if a
Party or any of its Affiliates, principals, members, general partners, directors
(or former directors, including the Resigning Directors), officers (or former
officers), employees or agents shall have breached this section, then the other
Party or any of its representatives may publicly respond with regards to the
subject matter of such breach. The foregoing shall not restrict the ability of
any person or entity to comply with any subpoena or other legal process or
respond to a request for information (provided that such request is not targeted
at this Agreement or the other Party hereto) from any governmental authority
with competent jurisdiction over the party from whom information is sought.

12. Mutual Releases. In consideration of the mutual agreements and covenants
herein contained, as of the Effective Time, each Party knowingly and voluntarily
releases and forever discharges the other Party and its Affiliates,
subsidiaries, divisions, insurers, predecessors, successors and assigns, and
each of their current and former principals, members, general partners,
partners, partnerships, directors (including the Resigning Directors), officers,
employees, attorneys, agents and representatives (collectively, the “Released
Parties”), of and from any and all claims, known and unknown, asserted or
unasserted, which any Party or its Affiliates, subsidiaries, divisions,
insurers, predecessors, successors or assigns, or any of their current or former
principals, members, general partners, directors (including the Resigning
Directors), officers, employees, attorneys, agents or representatives, has or
may have against any Released Parties as of the date of this Agreement,
including but not limited to (a) any claims, whether statutory, common law, or
otherwise, (b) any claims for breach of contract,

 

9



--------------------------------------------------------------------------------

breach of fiduciary duty, conversion, quantum meruit, unjust enrichment, breach
of oral promise, tortuous interference with business relations, injurious
falsehood, defamation, and any other common law contract and tort claims,
(c) any claims for attorneys’ fees, costs, disbursements, or other expenses, and
(d) any claims for damages; provided, however, this release does not include any
Party’s right to enforce the terms of this Agreement. Nothing in this Agreement
extinguishes any claims any Party may have: (i) against the other Party for
breach of this Agreement or (ii) against any of the Released Parties for any
claims arising from events that occur following the date hereof.

13. Effectiveness. This Agreement shall become effective immediately upon the
execution of this Agreement on the date hereof (the “Effective Time”).

14. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties with respect to the subject matter of this Agreement other
than those expressly set forth herein or in the Separation Agreement, the
Employment Agreement and the other agreements contemplated thereby. No
amendments or modifications of this Agreement can be made except in writing
signed by an authorized representative of each the Company and Broadfin. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Broadfin, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Broadfin. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other persons or entities.
Unless otherwise mutually agreed in writing by each Party, this Agreement shall
terminate at the end of the Standstill Period. Notwithstanding the foregoing,
the provisions of Section 6 through Section 10 and Section 12 through Section 15
shall survive the termination of this Agreement. No termination of this
Agreement shall relieve any Party from liability for any breach of this
Agreement prior to such termination.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).

[The remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

COMPANY: NEVRO CORP. By:  

/s/ Michael DeMane

Name:   Michael DeMane Title:   Chairman of the Board of Directors BROADFIN:
BROADFIN HEALTHCARE MASTER FUND, LTD. By:  

/s/ Kevin Kotler

Name:   Kevin Kotler Title:   Director BROADFIN CAPITAL, LLC By:  

/s/ Kevin Kotler

Name:   Kevin Kotler Title:   Managing Member KEVIN KOTLER

/s/ Kevin Kotler

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Press Release

(see attached)